Case 18-66766-jwc        Doc 83    Filed 02/14/19 Entered 02/14/19 11:00:32             Desc Main
                                   Document      Page 1 of 3




  IT IS ORDERED as set forth below:



   Date: February 14, 2019
                                                      _________________________________

                                                               Jeffery W. Cavender
                                                          U.S. Bankruptcy Court Judge

 ________________________________________________________________


                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


In re:
                                                     CHAPTER 11
BEAUTIFUL BROWS, L.L.C.
                                                     CASE NO. 18-66766-jwc
         Debtor.



     CONSENT ORDER REJECTING LEASE AND LIFTING AUTOMATIC STAY

         The Creditor Simon Property Group, L.P. (hereinafter the “Creditor”) filed its Motion to

Compel Debtor to Immediately Pay Post-Petition Rent or, Alternatively, Lifting the Automatic

Stay on December 21, 2018 and filed a Notice of Hearing for January 17, 2019 contemporaneously

with its Motion. (ECF Nos. 65 and 67). On January 17, 2019, counsel for the Creditor and counsel

for the above-captioned Debtor (hereinafter the “Debtor”) appeared before this Honorable Court

for the Hearing on the Motion. On January 25, 2019 the Court entered a Consent Order Requiring

Strict Compliance by the Debtor (hereinafter “Strict Compliance Order”). On February 12, 2019,




                                                1
Case 18-66766-jwc        Doc 83    Filed 02/14/19 Entered 02/14/19 11:00:32            Desc Main
                                   Document      Page 2 of 3


       the Creditor filed an Affidavit of Default regarding the Debtor’s default on the Strict

Compliance Order as to the Town Center at Cobb Lease. After the consent of both the Creditor

and the Debtor,

       IT IS HEREBY ORDERED, ADJUDGED, and DECREED that

       The automatic stay imposed by 11 U.S.C. § 362(a) was lifted, effective January 31, 2019,

as to the Town Center at Cobb Lease and the corresponding property, AND the Town Center at

Cobb Lease was deemed rejected, effective January 31, 2019, due to the Debtor’s default on the

Strict Compliance Order, as evidenced by the Affidavit of Default filed by the Creditor on February

12, 2019.

                                    END OF DOCUMENT

Prepared by:                                                Consented to by:

/s/ Nicholas J. Garcia                                      _/s/ Jason Pettie______________

Nicholas J. Garcia                                          Jason Pettie
Georgia Bar No. 863498                                      Georgia Bar No. 574783
Hall Booth Smith, P.C.                                      Jason L. Pettie, P.C.
1301 1st Avenue                                             P.O. Box 17936
Suite 100                                                   Atlanta, GA 30316
Columbus, GA 31901                                          404-638-5984
706-243-6254                                                jasonpettie@gmail.com
ngarcia@hallboothsmith.com                                  Attorney for Beautiful Brows, L.L.C.
Attorney for Simon Property Group, L.P.




                                                2
Case 18-66766-jwc      Doc 83   Filed 02/14/19 Entered 02/14/19 11:00:32   Desc Main
                                Document      Page 3 of 3


                                     Distribution List



Office of the U.S. Trustee
362 Richard B. Russell Bldg.
75 Ted Turner Drive, SW
Atlanta, GA 30303

S. Gregory Hays
Hays Financial Consulting, LLC
2964 Peachtree Road, NW, Suite 555
Atlanta, GA 30305

Jason L. Pettie
Jason L. Pettie, PC
P.O. Box 17936
Atlanta, GA 30316

Beautiful Brows, LLC
5002 North Royal Atlanta Dr.
Suite M
Tucker, GA 30084




 66701509-1
 66742147-1
                                            3
